Citation Nr: 1125092	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-28 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, to include as secondary to service-connected right knee disability.

2. Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

3. Entitlement to an evaluation in excess of 10 percent for service-connected degenerative changes of the right knee, with history of Osgood-Schlatter disease, prior to January 28, 2009.

4. Entitlement to an evaluation in excess of 10 percent for service-connected degenerative changes of the right knee, with history of Osgood-Schlatter disease, post-operative, from March 1, 2009.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1969 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The reopened claim of entitlement to service connection for a back disability, to include as secondary to the service-connected right knee disability, and the issue of entitlement to an evaluation in excess of 10 percent for service-connected degenerative changes of the right knee, with history of Osgood-Schlatter disease, post-operative, from March 1, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2007 rating decision denied the appellant's claim of entitlement to service connection for a back disability, to include as secondary to service-connected right knee disability.  

2.  The appellant did not file a timely substantive appeal of the July 2007 rating decision.           

3.  Evidence submitted subsequent to the July 2007 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4. The January 2009 and May 2010 VA audiological examination results, and January 2010 private audiological report revealed that the appellant's hearing loss disability has been clinically shown to be manifested by no worse than Level IV hearing in the right ear and Level IV hearing in the left ear.

5.  Prior to January 28, 2009, the appellant's right knee disability was manifested by pain, including on use, without demonstration of compensable limitation of motion, malunion of the tibia and fibula, or recurrent subluxation or instability.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision is final as to the denial of entitlement to service connection for a back disability, to include as secondary to service-connected right knee disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, to include as secondary to the service-connected right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, Diagnostic Code 6100 (2010).

4.  Prior to January 28, 2009, the criteria for an evaluation in excess of 10 percent for degenerative changes of the right knee, with history of Osgood-Schlatter disease, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

As to the petition to reopen the previously disallowed claim for service connection for a back disability, to include as secondary to service-connected right knee disability, his petition has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance Action (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's increased rating claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

In VA correspondence to the appellant dated in December 2008, the appellant was informed of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In addition, the appellant was informed of the criteria for establishment of a disability rating and an effective date.  Hence, the timing of the VCAA notice was in compliance with Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Duty to Assist 

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations for his bilateral hearing loss in January 2009 and May 2010.  The examinations are adequate because they are based on a thorough examination and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The May 2010 VA examination was also based on a review of the appellant's claims file.  The appellant has not reported receiving any recent treatment specifically for this condition, and there are no records suggesting an increase in disability has occurred since the VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected bilateral hearing loss since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The January 2009 and May 2010 VA examination reports are thorough and supported by VA treatment records and provide findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

Compensation and Pension (C&P) hearing examination worksheets were revised in 2007 to include a discussion of the effect of the appellant's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  In this case, the January 2009 VA examination report reflects that the appellant reported having trouble hearing his wife at home and understanding conversations in general.  At the May 2009 VA examination, the appellant reported that there were no significant effects on his occupation due to his hearing loss.  He also reported that the hearing loss did not have an effect on his daily activities.  However, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted the worksheet revisions, but also noted that even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The appellant has not alleged any prejudice caused by a deficiency in the examinations here.  The appellant is represented by a private attorney well versed in adjudication of claims for VA benefits, and there are no allegations of prejudice in any of the documents he has submitted.

The RO provided the appellant with an appropriate VA examination for his right knee disability in January 2009.  The examination is adequate because it was based on a thorough examination and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Although the appellant's representative has asserted that the VA examination was inadequate because the VA examiner did not consider DeLuca factors, the Board finds that the VA examiner did consider DeLuca factors.  The VA examiner specifically noted that there was no additional loss of motion or function noted on repetitive motion against resistance due to the factors of pain, including pain on repeated use, fatigue, weakness, lack of endurance and incoordination.   The Board notes that the appellant had knee surgery in January 2009.  Thus, another VA examination of the right knee would not indicate whether the appellant's right knee warranted a higher evaluation, prior to January 28, 2009.  The January 2009 VA examination report is thorough and supported by VA treatment records and provides findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Back Disability

Legal Criteria: New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be also granted for disability which is proximately due to, the result of, or aggravated by, a service connected disease or injury.  38 C.F.R. § 3.310 (2010).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  See Wallin v. West, 11 Vet. App. 509. 512 (1998).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Analysis

In a July 2007 rating decision, the RO denied entitlement to service connection for a back condition, as secondary to the service-connected right knee disability, as the evidence did not show that his back condition was related to the service-connected right knee disability, nor was there any evidence of a back disability during military service.  The appellant filed a notice of disagreement with the rating decision in August 2008, more than one year after receiving notice of the July 2007 rating decision.  Therefore, the July 2007 rating decision became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial included the appellant's service treatment records, VA treatment records, and a June 2007 VA examination report.  The June 2007 VA examiner opined that the appellant's chronic low back pain was not caused by or a result of his right knee degenerative joint disease.  The VA examiner explained that the appellant's medical and surgerical history indicates that his back condition occurred independently of his knee condition and that it was most likely made worse by his chosen profession.   

The evidence added to the record subsequent to the last final denial includes additional VA treatment records and a September 2008 private opinion from D.S., M.D.  In the September 2008 opinion, Dr. D.S. opined that the appellant's back problem was aggravated by his right knee being chronically sore and altering his gait pattern.  Dr. D.S. noted that he thinks that this is an aggravation, and not the primary cause of his back problem.  As the private opinion was not part of the claims file at the time of the last final rating decision in July 2007, it is new.      

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

At the time of the last final denial of the appellant's claim for entitlement to service connection for a back disability, to include as secondary to his service-connected right knee disability, there was no evidence that the appellant's back disability was aggravated by his service-connected right knee disability.  As noted above, service connection may be granted for disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  The September 2008 opinion from Dr. D.S. indicates that the appellant's back disability was aggravated by his service-connected right knee disability.  Thus, it relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2010).  In light of Shade, the Board finds that the new evidence indicating that the appellant's back disability is aggravated by his service-connected right knee disability raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  As new and material evidence has been received, the claim for service connection for a back disability, to include as secondary to the service-connected right knee disability, is reopened.   

III. Increased Rating Claims

General Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Hearing Loss

Rating Criteria

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2010).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

The appellant was granted entitlement to service connection for bilateral hearing loss in a July 1976 rating decision.  The July 1976 rating decision granted a noncompensable evaluation for bilateral hearing loss from November 11, 1975.  The July 2007 rating decision granted an increased evaluation for bilateral tinnitus of 10 percent , effective January 9, 2007.  The appellant's claim for an increased evaluation was received on November 3, 2008.  As such, the rating period on appeal is from November 2, 2007.  38 C.F.R. § 3.400(o)(2) (2010).  

A January 2009 VA examination revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
45
60
60
65
LEFT
55
65
70
65

On the basis of the numbers shown above, the appellant's puretone threshold average for the right ear was recorded as 58 decibels.  His puretone threshold average for the left ear was recorded as 64 decibels.  His speech recognition ability was 78 percent for the right ear and 84 percent for the left ear using the Maryland CNC speech recognition test.  

A January 2010 private audiological examination report from C.F., Au.D., indicated that the appellant had a puretone threshold average for the right ear of 58.75 decibels.  His puretone threshold average for the left ear was recorded as 65 decibels.  The report indicates that the Maryland CNC speech recognition test was used.  The maximum word recognition scores were 80 percent in the right ear and 84 percent in the left ear.  

Finally, a May 2010 VA examination revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
45
55
55
60
LEFT
50
65
65
65

On the basis of the numbers shown above, the appellant's puretone threshold average for the right ear was recorded as 53.75 decibels.  His puretone threshold average for the left ear was recorded as 61.25 decibels.  His speech recognition ability was 92 percent for the right ear and 84 percent for the left ear using the Maryland CNC speech recognition test.  

Applying the above audiological findings to the rating criteria for rating hearing impairment, the Board concludes that there is no basis for an evaluation in excess of 10 percent.  The Board notes that it has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

Considering, on VA audiologic examination in January 2009, that the appellant's right ear manifested an average puretone threshold of no greater than 58 decibels, and no less than 78 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level IV impairment.  On private audiologic examination in January 2010, the appellant's right ear manifested an average puretone threshold of no greater than 58.75 decibels, with no less than 80 percent speech discrimination.  Reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss at that time to be Level IV impairment.  On VA audiologic examination in May 2010, the appellant's right ear manifested an average puretone threshold of no greater than 53.75 decibels, with no less than 92 percent speech discrimination.  Reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss at that time to be Level I impairment.  

On VA audiologic examination in January 2009, the appellant's left ear manifested an average puretone threshold of no greater than 64 decibels, and no less than 84 percent speech discrimination.  Reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level III impairment.  On private audiologic examination in January 2010, the appellant's left ear manifested an average puretone threshold of no greater than 65 decibels, with no less than 84 percent speech discrimination.  Reference to 38 C.F.R. § 4.85, Table VI, shows the left ear hearing loss at that time to be Level III impairment.  On VA audiologic examination in May 2010, the appellant's left ear manifested an average puretone threshold of no greater than 61.25 decibels, with no less than 84 percent speech discrimination.  Reference to 38 C.F.R. § 4.85, Table VI, shows the left ear hearing loss at that time to be Level III impairment.  

Regarding the January 2009 VA examination, the right ear was the poorer ear.  The January 2010 private examination also indicates that the right ear may be considered the poorer for Table VII.  Regarding the May 2010 VA examination, the left ear may be considered the poorer ear.  Applying the results from Table VI to Table VII, based on the results of the January 2009 VA audiological examination, a 10 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III, the better ear, with row IV, the poorer ear.  Based on the results of the January 2010 private audiological examination, a 10 percent evaluation is also derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with row IV.  Finally, based on the results of the May 2010 VA audiological examination, a noncompensable evaluation is derived from Table VII by intersecting row I, the better ear, with row III, the poorer ear.  Consequently, the appellant has not met the criteria for an evaluation in excess of 10 percent at any time during the rating period on appeal.  Given this, a higher evaluation in excess of 10 percent is not warranted for any period of time throughout the rating period on appeal.  The Board finds that staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant has contended that his hearing loss symptoms warrant a higher evaluation.  In his October 2008 claim, he noted that his hearing aids recently had to be adjusted in the summer of 2008.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.

In conclusion, an evaluation in excess of 10 percent for the appellant's bilateral sensorineural hearing loss is not appropriate.  The January 2009 and May 2010 VA audiological examination reports and January 2010 private audiological examination report indicate that the appellant did not meet the criteria for an evaluation in excess of 10 percent for bilateral hearing loss.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Knee Disability, Prior to January 28, 2009

Legal Criteria

The appellant's service-connected degenerative changes of the right knee with history of Osgood-Schlatter disease is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by x-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under diagnostic code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension of the leg limited to 5 degrees warrants a noncompensable rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, for other impairment of the knee: slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate' and 'severe' as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.' 38 C.F.R. § 4.6 (2010).   

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.

Analysis

The appellant contends that he is entitled to an evaluation in excess of 10 percent for his right knee disability, prior to January 28, 2009.  For the reasons that follow, the Board finds that a higher evaluation is not warranted.  

The appellant's claim for an increased evaluation was received on November 3, 2008.  As such, the rating period on appeal is from November 2, 2007, through January 27, 2009.  38 C.F.R. § 3.400(o)(2) (2010).

A September 2008 X-ray report reflects that there were minimal degenerative changes and chondrocalcinosis, but no acute fracture-dislocation identified in the right knee.

A September 2008 VA treatment record reflects that the appellant's right knee was ligamentously stable.  There was an anteromedial scar that was well healed.  He was tender to palpation of the joint line on the medial side, and mildly so on the lateral side.  There was a positive McMurray's sign.  The appellant had a good range of motion with minimal crepitus.  

A September 2008 private examination report from D.S., M.D., reflects that the appellant reported that his knee was sore with activity, and was relieved by rest.  Pain was mild to moderate.  Examination revealed a sore right knee.  He had tenderness anteriorly and medially.  He had a healed medial knee scar.  He had slight crepitus with range of motion.  Ligaments were stable.  There was a slight loss of full flexion and extension.  A hip examination was negative.  He had a fair amount of medial joint line tenderness.  Dr. D.S. stated that the appellant's knee X-ray revealed mild arthritic change and was otherwise negative.  The impression was internal derangement of the right knee, possibly meniscus pathology or osteoarthritis.  

The appellant's right knee was evaluated in a January 2009 VA examination.  The VA examination report reflects that the appellant reported that he had constant pain in his medial knee with current intensity of 6.5 to 7/10 and daily ranges from 5 to 10/10.  The appellant reported that the pain flared up daily due to work as a self-employed remodeler.  He reported problems in getting up and getting down.  He denied any weakness, swelling, heat, redness or locking.  There was daily stiffness, instability/giving way without use of brace, fatigability and a lack of endurance due to pain after walking about 3/8 of a mile.  On physical examination, the appellant had a mild antalgic gait.  He was wearing a neoprene knee support on his right knee.  There was no functional loss on standing and walking.  On examination, he had pain, with additional pain at the end of full flexion on repeated use.  There was no fatigability, weakness, incoordination or lack of endurance.  He had tenderness over the medial joint line and crepitation on extension of the knee.  There was no objective evidence of edema, atrophy, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  No ankylosis was present.  Active and passive motions were equal.  The right knee had flexion of 0 to 140 degrees and full extension.  The ligaments were stable.  The VA examiner noted that the anterior and posterior cruciate ligaments were normal, with less than 5 mm. of motion.  A McMurray's test was positive.  The January 2009 VA examination report reflects that the appellant had diagnoses of degenerative osteoarthritis, a torn medial meniscus, and chronic mild medial collateral ligament sprain in the right knee.  The January 2009 VA examiner noted that there was no additional loss of motion or function noted on repetitive motion against resistance due to pain, including pain on repeated use, fatigue, weakness, lack of endurance or incoordination.  

Prior to January 28, 2009, the appellant's right knee disability was evaluated at 10 percent under Diagnostic Code 5010, for arthritis.  As noted above, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of a specific joint is noncompensable under an appropriate Diagnostic Code, a 10 percent rating is for application for each such major joint.  The knee is a major joint.

A noncompensable evaluation is warranted for flexion of 60 degrees under Diagnostic Code 5260.  The September 2008 VA treatment record indicated the appellant had a good range of motion of the knee.  The September 2008 private examination report indicated the appellant had a slight loss of full flexion, and the January 2009 VA examination report indicated the appellant had flexion of 140 degrees.  Therefore, prior to January 28, 2009, the appellant's right knee flexion was in excess of the criteria for a compensable evaluation, and does not correspond to a higher 20 percent evaluation under Diagnostic Code 5260, which would require flexion limited to 30 degrees.  Thus, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable evaluation is assigned where leg extension is limited to 5 degrees.  The September 2008 VA treatment record indicated the appellant's right knee had a good range of motion, and the September 2008 private examination report indicated the appellant had a slight loss of full extension.  However, the September 2008 examiner did not specify the exact degree of loss of full extension.  The January 2009 VA examination report indicated the appellant had normal, full extension.  Therefore, the evidence does not indicate that the appellant is entitled to a compensable evaluation under Diagnostic Code 5261.  Accordingly, the Board concludes that the appellant is not entitled to a higher evaluation under Diagnostic Code 5261.

The Board has also considered whether any alternate Diagnostic Codes may serve as a basis for an increased rating.  However, the evidence of record does not demonstrate that the appellant suffers from ankylosis of the right knee, as contemplated by Diagnostic Code 5256, dislocated semilunar cartilage, as contemplated by Diagnostic Code 5258, the absence of semilunar cartilage, as contemplated by Diagnostic Code 5259, impairment of the tibia and fibula, as contemplated by Diagnostic Code 5262, or genu recurvatum, as contemplated by Diagnostic Code 5263.  Therefore, the appellant is also not entitled to a higher evaluation under these Diagnostic Codes.

The Board has also considered whether the appellant is entitled to a separate or higher evaluation under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the knee.  Although the appellant reported giving way and instability of his right knee at the January 2009 VA examination, the VA examination report reflects that on physical examination, there was no objective evidence of instability of the right knee.  The September 2008 private examination report also noted that the appellant's right knee ligaments were stable.  In the absence of any objective clinical evidence of recurrent subluxation or lateral instability, the Board finds that the appellant is not entitled to a compensable evaluation under Diagnostic Code 5257, prior to January 28, 2009.

The September 2008 VA treatment record and private examination report reflect that the appellant had a scar on his right knee.  The September 2008 VA treatment record reflects that there was an anteromedial scar that was well healed.  A September 2008 private examination report indicates the appellant had a healed medial knee scar.  Consequently, the Board has considered whether the appellant is entitled to a separate evaluation for his scar.  The diagnostic criteria pertaining to the skin were amended effective October 23, 2008, prior to the appellant's claim.  Thus, the new diagnostic criteria apply.  As there is no evidence that the appellant's scar was deep or nonlinear, of an area of 144 square inches or greater, unstable or painful, or had any other disabling effect, the Board finds that the appellant is not entitled to a compensable evaluation for a scar under Diagnostic Codes 7801, 7802, 7804, or 7805.  See 38 C.F.R. § 4.118 (2010).   

The Board notes that it has also considered application of 38 C.F.R. § 4.40 and 4.45 in light of the Court's ruling in DeLuca, 8 Vet. App. at 206.  The record demonstrates the appellant has complained of experiencing right knee pain.  However, the VA examinations did not indicate that he had additional functional loss of the right knee as a result of pain, weakness, fatigue or lack endurance upon repetition.  The January 2009 VA examiner noted that there was no additional loss of motion or function noted on repetitive motion against resistance due to pain, including pain on repeated use, fatigue, weakness, lack of endurance or incoordination.  Additionally, the Board notes that although the appellant had full flexion and extension in his right knee, a 10 percent evaluation has been assigned for the right knee, as a major joint, under Diagnostic Code 5010.  Thus, the appellant has already been compensated for painful motion.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca, 8 Vet. App. at 206.  Further, the Board finds that there has been no demonstration, by clinical evidence or the appellant's testimony, of additional functional impairment comparable to the next higher evaluation under Diagnostic Code 5260 or 5261.  

Thus, in light of the above findings, the Board concludes that prior to January 28, 2009, the appellant's right knee disability symptomatology more nearly approximated the assigned 10 percent evaluation.  Accordingly, the Board concludes that a rating in excess of 10 percent under Diagnostic Code 5010 is not warranted.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.

Other Considerations

The Board has also considered whether a referral for an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss or right knee disability are inadequate.  A comparison between the level of severity and symptomatology of the appellant's bilateral hearing loss and right knee disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disabilities' level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for the service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of his bilateral haring loss and right knee disabilities.


ORDER

The claim for entitlement to service connection for a back disability, to include as secondary to his service-connected right knee disability, is reopened.

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected degenerative changes of the right knee, with history of Osgood-Schlatter disease, prior to January 28, 2009, is denied.


REMAND

The Board finds that the appellant's claim for entitlement to an evaluation in excess of 10 percent for his service-connected right knee disability, from March 1, 2009, must be remanded for a new VA examination.  The appellant's VA treatment records indicate that the appellant had a right knee arthroscopy on January 28, 2009.  The claims file contains one VA treatment record following the surgery, dated in February 2009, two weeks after the surgery.  The VA treatment record does not include range of motion testing.  There is no evidence as to the state of the appellant's right knee disability from March 1, 2009.  Where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  Consequently, the Board finds that a new VA examination is necessary to determine the current state of the appellant's right knee disability.

The Board also finds that a new VA examination is needed to determine whether the appellant's back disability is related to or aggravated by his service-connected right knee disability.  A June 2007 VA examiner found that there was nothing in the examination or the appellant's self-reported history that indicated his right knee had an effect on his spine.  The examiner opined that the appellant's chronic low back pain was not caused by or a result of his right knee degenerative joint disease.  The VA examiner stated that the appellant's medical and surgical history indicated that his back condition occurred independent of his knee condition and was most likely made worse by his chosen profession.  

As noted above, in the September 2008 private opinion, Dr. D.S. opined that the appellant's back problem was aggravated by his right knee being chronically sore and altering his gait pattern.  He stated that this is an aggravation and not, however, the primary cause of his back problem.  Service connection may be granted for disability which is aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310 (2010).  VA regulations provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Although Dr. D.S. opined that the appellant's back disability was aggravated by his right knee, he did not provide a full rationale for his opinion.  Additionally, there is no evidence that he reviewed the appellant's medical records and claims file, or that he had treated the appellant prior to the examination.  He also did not provide a pre-aggravation baseline level of disability and correlate it with the current level of disability.  The Board notes that the June 2007 VA examiner's opinion was based, in part, on an examination which indicated that the appellant's gait was within normal limits.  The January 2009 VA examination of the knee indicated the appellant had a mild antalgic gait.  Moreover, the appellant has not been examined following his right knee surgery.  As there are conflicting opinions regarding whether the appellant's back disability is aggravated by his right knee disability, and the opinions pre-dated the appellant's right knee surgery and evidence of an antalgic gait, the Board finds that a new VA examination is necessary.

The VCAA notice provided in December 2008 provided the information and evidence necessary to establish service connection for a disability on a direct-incurrence basis.  However, the information and evidence necessary to establish service connection as secondary to a service-connected disability was not provided.  This VCAA notice defect should be corrected. 

The VA treatment records in the file only date to February 2009.  Consequently, the Board finds that the appellant's complete VA treatment records from February 2009 to present may be useful in adjudicating the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant and his representative VCAA notice as to the information and evidence necessary to establish service connection for a back disability as secondary to service-connected disability.  

2.  Obtain all of the appellant's VA treatment records from February 2009 to present.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above, schedule the appellant for a VA examination to determine the current state of service-connected degenerative changes of the right knee, with history of Osgood-Schlatter disease, post-operative.

All tests and studies deemed necessary should be conducted, including range of motion studies and radiological testing.  All pertinent orthopedic pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should comment on the presence and extent of any instability, subluxation, ankylosis, painful motion, functional loss due to pain (in degrees of additional lost motion, if possible), additional disability with flare-ups, weakness, and excess fatigability. 

The claims folder must be made available to the examiner in conjunction with the examination.  

4.  After completion of the above, schedule the appellant for a VA examination to determine the following:

* Whether it is at least as likely as not that the appellant has a back disability that is chronically aggravated by his service-connected right knee disability.  

* A determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.

* The VA examiner should also provide an opinion as to whether it is at least as likely as not that the appellant's back disability is etiologically related to service.

The VA clinician is requested to provide a thorough rationale for the opinions provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a back disability, to include as secondary to his service-connected right knee disability, and entitlement to an evaluation in excess of 10 percent for service-connected degenerative changes of the right knee, with history of Osgood-Schlatter disease, post-operative, from March 1, 2009.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


